Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-5, 9-12, & 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 10,714,347 B2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
forming a dielectric layer on a sidewall of the gate stack and extending into the trench; removing the dielectric layer to reveal the sidewall of the gate stack; and filling the trench with a dielectric material to form a dielectric region, wherein the dielectric region contacts the sidewall of the gate stack’.													In other words, the claim recites the dielectric layer is removed from the trench after the said dielectric layer has been formed on a sidewall of the gate stack and extending into the trench. Importantly, claim 1 does not recite any other steps between the formation of the dielectric layer and its removal. However, this is not the invention described in the specification of the instant application. The specification describes an invention where after forming the dielectric layer (76) in the trench (74) (Par. 0036, Fig. 14), a first portion of the dielectric layer formed at the bottom of the trench is removed (Par. 0037, Fig. 15). After the first portion of the dielectric layer is removed from the bottom of the trench, another etching process is performed to extend the trench (76) deeper into the gate electrode (Par. 0038, Fig. 16) whereas the second portion of the dielectric layer that has not been removed yet protects the sidewall of the trench from laterally expanding during the etching (Par. 0036). Only after the deepening of the trench up to the desired depth is the second portion of the dielectric layer removed from the sidewall of the trench. This essential etching step of the invention where the trench is deepened to the desired depth with the second portion of the dielectric layer protecting the sidewall has completely been ignored in the drafting of the independent claim 1. Hence claim 1 has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint nd paragraph (pre-AIA ) rejections based on their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-6 & 17-18 are rejected under 35 U.S.C. 103 as obvious over Zang et al. (Patent No.: US 10,418,285 B1).

Regarding Claim 1, Zang et al. discloses a method comprising: 											forming a gate stack extending over a semiconductor region (Col. 3, L 3 – 23, Figs.  1A-1C – gate stack 107’); 										forming gate spacers, wherein the gate spacers are on opposite sidewalls of the gate stack (Col. 3, L 3 – 23, Figs.  1A-1C – gate spacers 105);								 etching the gate stack to form a trench extending into the gate stack (Col. 3, L 3 – 23, Figs.  1A-1C – gate stack 107’, trench 115);									forming a dielectric layer on a sidewall of the gate stack and extending into the trench (Col. 3, L 3 – 23, Figs. 2A-2C – dielectric layer 203);						removing a first portion of the dielectric layer to reveal the bottom of the gate stack (Col. 3, L 24 – 43, Figs. 3A-3C – a portion of the dielectric layer 203 has been removed from the bottom of the trench; the remaining of the dielectric layer has been re-labeled as 203’); and		filling the trench with a dielectric material to form a dielectric region, wherein the dielectric region contacts the dielectric layer formed previously on the sidewall of the gate stack (Col. 3, L 24 – 43, Figs. 4A-4C – dielectric material 403).						Zang et al. does not disclose removing the dielectric layer to reveal the sidewall of the gate stack.					In summary, the only difference between the instant claim and Zang et al. is that whereas the instant claim eventually removes the entire dielectric layer, Zang et al. removes only the first portion, i.e., the bottom portion of the dielectric layer. In the case of Zang et al., the second portion (the second portion is the portion of the dielectric layer that lines only the sidewall of the gate stack) is not removed and the trench is eventually filled with a dielectric material such as Kawai (Patent No.: US 6,284,664 B1 - Col. 4, L 29 – 43, Figs 1A-1B – polymer 30). The trench, obviously, has to be cleaned out before it can be filled with the dielectric material. It makes sense to remove any contaminants and the possibly compromised second portion of the dielectric layer and replace it with fresh dielectric material.
 It is also possibly worth mentioning that there are prior arts, such as due to Sato et al. (Pub. No.: US 2019/0096751 A1), which teaches removing the second portion of the dielectric layer after the trench has been deepened  (Par. 0014-0024, Figs. 1A-1G – dielectric layer 130 in trench 120 (Fig. 1B); the first portion of the dielectric layer is the portion that covers the bottom of the trench (Fig. 1B); the second portion of the dielectric layer is 140 that covers the sidewall of the trench; the first portion of the dielectric layer at a bottom of the trench is etched first (Fig. Zang et al. comprising: removing the dielectric layer to reveal the sidewall of the gate stack in order to make sure the trench is completely cleaned off any contaminants and damaged materials before it is filled with a fresh dielectric material. It has been held that this type of provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).												It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Regarding Claim 4, Zang et al., as applied to claim 1, discloses the method, wherein the dielectric layer is formed to penetrate through the gate stack, and to separate the gate stack into two discrete portions (Figs. 3A-3C).
Regarding Claim 5, Zang et al., as applied to claim 1, discloses the method, wherein the dielectric layer is formed as a ring encircling the trench (Figs. 2A-2C – the dielectric layer 203).
Regarding Claim 6, Zang et al., as applied to claim 1, discloses the method, wherein when the gate stack is etched, an inter-layer dielectric on opposing sides of the gate stack is simultaneously etched (Col. 3, L 3 – 23, Figs.  1A-1C – oxide layer 109 could be considered as an inter-layer dielectric; it is clear from Fig. 1B that at least some part of layer 109 would be exposed to the etchants during etching of the gate stack; although Fig. 1B does not show any etching of the inter-layer dielectric 109, it could be safely assumed that there would be at least some etching of layer 109 even if it is very little since the etchants have only finite selectivity ratios between the concerned layers).

Regarding Claim 17, Zang et al. discloses a method comprising: 										forming a conductive region over an isolation region (Col. 3, L 3 – 23, Figs.  1A-1C – conductive region 107; isolation region 109);							forming a trench penetrating through the conductive region (Col. 3, L 3 – 23, Figs.  1A-1C – conductive region 107, trench 115), wherein the forming the trench comprises depositing a oxide layer on a top portion of a sidewall of the conductive region, and wherein the sidewall Zang et al. does not disclose						                         removing the oxide layer, wherein when the oxide layer starts to be removed, a bottom portion of the sidewall of the conductive region is exposed to the trench, and wherein the bottom portion of the sidewall of the conductive region is lower than a bottommost end of the oxide layer.
In summary, the only difference between the instant claim and Zang et al. is that whereas the instant claim eventually removes the silicon oxide layer before filling a dielectric region into the trench, Zang et al. does not. In the case of Zang et al., the silicon oxide layer is not removed and the trench is eventually filled with a dielectric material such as silicon nitride with the silicon oxide layer remaining between the sidewall and the dielectric material. In contrast the instant claim recites removing the silicon oxide layer and then filling the trench with a dielectric material wherein the dielectric material is in direct contact with the sidewall. Now although Zang et al. has not removed the silicon oxide layer before filling the trench with a dielectric material, there are quite compelling and obvious reasons to remove the oxide layer before filling the trench. After the first portion of the silicon oxide layer is removed from the bottom of the trench, etching is performed on the gate material to deepen the trench where the second portion of the silicon oxide layer protects the sidewall during the said etching. It would be obvious to a person of ordinary skill in the art that the second portion of the silicon oxide layer would possibly be damaged and/or contaminated by the etchant and also possibly by the byproduct of the etching. For example, it is well known that unwanted polymers accumulate in the trench as a result of the trench etching (e.g., see Kawai (Patent No. : US 6,284,664 B1 - Col. 4, L 29 – 43, Figs 1A-1B – 
 It is also possibly worth mentioning that there are prior arts, such as due to Sato et al. (Pub. No.: US 2019/0096751 A1), which teaches removing the second portion of the dielectric layer after the trench has been deepened  (Par. 0014-0024, Figs. 1A-1G – dielectric layer 130 in trench 120 (Fig. 1B); the first portion of the dielectric layer is the portion that covers the bottom of the trench (Fig. 1B); the second portion of the dielectric layer is 140 that covers the sidewall of the trench; the first portion of the dielectric layer at a bottom of the trench is etched first (Fig. 1C); the second portion 140 of the dielectric layer which has not been etched yet is then used as a mask  against lateral etching during etching the trench deeper (Fig. 1D); after the trench has been etched to the desired depth the second portion of the dielectric layer is then removed (Fig. 1E)) and hence the concept of removing the second portion of the dielectric layer is not a novel one.  		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the commonly available knowledge in the art to modify the method of Zang et al. of forming a semiconductor device, the modified method comprising: removing the oxide layer to reveal the sidewall of the gate stack in order to make sure the trench is completely cleaned of any contaminants and damaged material before it is filled with a fresh dielectric material. It has been held that this type of provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).					It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).									So the modified Zang et al. teaches removing the oxide layer (see the rejection above), wherein when the oxide layer starts to be removed, a bottom portion of the sidewall of the conductive region is exposed to the trench, and wherein the bottom portion of the sidewall of the conductive region is lower than a bottommost end of the oxide layer (Zang et al. - Figs. 3A-3C).
Regarding Claim 18, modified Huang et al., as applied to claim 17, discloses the method, wherein the conductive region comprises a gate electrode, and the gate electrode is further on a gate dielectric, and wherein the trench penetrates through both of the gate electrode and the gate dielectric to extend into the isolation region (Zang et al. - Col. 3, L 3 – 52, Figs. 1A-3C – gate electrode 107’; although gate dielectric is not shown, its presence under the gate electrode and between the gate electrode and fin is implied).

Claims 9, 11-13 & 16 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: US 2015/0270401 A1) and Zang et al. (Patent No.: US 10,418,285 B1).
Regarding Claim 9, Huang et al. discloses a method comprising:										forming a dummy gate stack on a semiconductor fin (Par. 0021, Fig. 8 – dummy gate stack 28);											forming a Contact Etch Stop Layer (CESL) (Par. 0026, Fig. 11 – Contact Etch Stop Layer (CESL) 44);											forming an Inter-Layer Dielectric (ILD) over the CESL, wherein the dummy gate stack is in the ILD and the CESL (Par. 0026, Fig. 11 – Inter-Layer Dielectric (ILD) 46); and		replacing the dummy gate stack with a replacement gate stack (Par. 0027, Fig. 12A – replacement gate stack 54).										Huang et al. does not disclose							  etching the replacement gate stack to form a trench penetrating through the replacement gate stack, wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench;		removing the dielectric layer from the trench; 					depositing a dielectric material into the trench; and						planarizing the dielectric material to leave a dielectric region in the trench.
Zang et al. teaches either explicitly or implicitly					 etching the replacement gate stack to form a trench penetrating through the replacement gate stack (Col. 3, L 3 – 23, Figs. 1A-1C – gate stack 107, trench 115), wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench (Col. 3, L 3 – 23, Figs. 2A-2C – dielectric layer 203);									a portion of the dielectric layer from the trench (Col. 3, L 24 – 43, Figs. 3A-3C – a portion of the dielectric layer 203 has been removed from the bottom of the trench; the remaining of the dielectric layer has been re-labeled as 203’);					depositing a dielectric material into the trench (Col. 3, L 24 – 43, Figs. 4A-4C – dielectric material 403); and 				`						planarizing the dielectric material to leave a dielectric region in the trench (Col. 3, L 35 – 39, Figs. 5A-5C).												Huang et al. teaches forming FinFETs where dummy gate stack is eventually replaced with real gate stack. Zang et al. teaches how to do a gate cut in order to insulate one set of fins from another sets of fins. Hence these two prior arts are complimentary to each other and could be combined to have FinFETs with proper insulation.							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Zang et al. to adapt a method comprising etching the replacement gate stack of Huang et al.  to form a trench penetrating through the replacement gate stack; wherein during the etching the replacement gate stack, a dielectric layer is formed in the trench and on sidewalls of the replacement gate stack, and wherein the sidewalls face the trench; removing a portion of the dielectric layer from the trench; depositing a dielectric material into the trench; and planarizing the dielectric material to leave a dielectric region in the trench in order to have FinFETs with proper insulation between them.					In summary, the only difference between the instant claim and modified Huang et al. is that whereas the instant claim eventually removes the dielectric layer, modified Huang et al.  does not. In the case of modified Huang et al., the dielectric layer is not removed and the trench is eventually filled with a dielectric material such as silicon nitride with the dielectric layer Kawai (Patent No.: US 6,284,664 B1 - Col. 4, L 29 – 43, Figs 1A-1B – polymer 30). The trench, obviously, has to be cleaned out before it can be filled with the dielectric material. It makes sense to remove any contaminants and the possibly compromised sidewall portion of the dielectric layer and replace it with fresh dielectric material.
 It is also possibly worth mentioning that there are prior arts, such as due to Sato et al. (Pub. No.: US 2019/0096751 A1), which teaches removing the second portion of the dielectric layer after the trench has been deepened  (Par. 0014-0024, Figs. 1A-1G – dielectric layer 130 in trench 120 (Fig. 1B); the first portion of the dielectric layer is the portion that covers the bottom of the trench (Fig. 1B); the second portion of the dielectric layer is 140 that covers the sidewall of the trench; the first portion of the dielectric layer at a bottom of the trench is etched first (Fig. 1C); the second portion 140 of the dielectric layer which has not been etched yet is then used as a mask  against lateral etching during etching the trench deeper (Fig. 1D); after the trench has been  forming a semiconductor device, the modified method comprising: removing the dielectric layer from the trench in order to make sure the trench is completely cleaned of any contaminants and damaged material before it is filled with a fresh dielectric material. It has been held that this type of provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).					It is also worth mentioning that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Regarding Claim 11, modified Huang et al., as applied to claim 9, discloses the method, wherein the replacing the dummy gate stack with the replacement gate stack 
Regarding Claim 12, modified Huang et al., as applied to claim 9, discloses the method, wherein the dielectric layer is formed through depositing a silicon oxide layer (Zang et al. - Col. 3, L 3 – 23, Figs. 2A-2C – oxide layer 203).
Regarding Claim 13, modified Huang et al., as applied to claim 9, discloses the method, wherein the trench stops on a top surface of an isolation region, and wherein the isolation region extends into a semiconductor substrate underlying the semiconductor fin (Zang et al. - Col. 3, L 3 – 52, Figs. 3A-3C – isolation region 109; although substrate not shown, its presence under the isolation region implied).
Regarding Claim 16, modified Huang et al., as applied to claim 9, discloses the method, wherein when the removing the dielectric layer is started, a bottommost end of the dielectric layer is higher than a bottom of the trench (In light of rejection of claim 9, see Zang et al. - Col. 3, L 3 – 52, Figs. 3A-3C – dielectric layer 203’).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Huang et al. (Pub. No.: US 2015/0270401 A1) and Zang et al. (Patent No.: US 10,418,285 B1), as applied to claim 9, further in view of Ingle et al. (Pub. No.: US 2008/0182382 A1).				
Regarding Claim 10, Modified Huang et al., as applied to claim 9, does not explicitly disclose 												the method,  wherein the removing the dielectric layer comprises: converting the dielectric layer to form a solid layer; and heating the solid layer to sublimate the solid layer.		Ingle et al. implicitly teaches						           	         the method, wherein the removing the dielectric layer comprises: converting the dielectric layer to form a solid layer (Par. 0050-0052); and heating the solid layer to sublimate the solid layer (Par. 0053-0054).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Ingle et al. to adapt a method, wherein the removing the dielectric layer of modified Huang et al. comprises: converting the dielectric layer to form a solid layer; and heating the solid layer to sublimate the solid layer in order to fill the trench later with a dielectric material to form isolation between plurality of fins.
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 11/02/2021 have been fully considered but they are not found to be persuasive. 

Regarding 112(b) rejections, the Applicant argues citing M.P.E.P. § 2164.08(c). M.P.E.P. § 2164 is concerned with the enablement requirement. M.P.E.P. § 2164.08 states “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled”. The Examiner has not questioned the enablement of the claimed subject matter. He has only pointed out that the claim 1 has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Even the abstract of the instant application which is really short in words and specifics states more than what claim 1 has recited. It states “… forming a dielectric layer on a sidewall of the gate stack, with the sidewall exposed to the trench, and etching the dielectric layer to remove a first portion of the dielectric layer at a bottom of the trench. A second portion of the dielectric layer on the sidewall of the gate stack remains after the dielectric layer is etched. After the first portion of the dielectric layer is removed, the second portion of the dielectric layer is removed to reveal the sidewall of the gate stack”.  The specification further teaches the reason the first portion of the dielectric layer is removed first and the second portion of the dielectric layer is removed later. It teaches that the second portion of the dielectric layer helps protect the sidewall against lateral etching as the trench is etched and extended downwardly (Par. 0036). Furthermore, Fig. 25, a part of which is reproduced below, clearly shows that multiple processes are performed between forming the dialectic layer and removing the dielectric layer and they are an integral part of the invention. 

    PNG
    media_image1.png
    401
    601
    media_image1.png
    Greyscale
     	In fact, if there were no need to suppress lateral expansion, there would not have been a requirement to form the dielectric layer in the first place and the Applicant could have skipped the processes related to Figs. 14-18 and moved directly to Fig. 19 from Fig. 13. In other words, after forming the dielectric layer, an etching step to extend the trench downwardly is performed as a part of the invention.		
		
Regarding Prior Art Rejections, the Applicant argues “… even if, according to Examiner’s argument “It makes sense to remove any contaminants and the possibly compromised second portion of the dielectric layer,” the claim element “removing the dielectric layer to reveal the sidewall of the gate stack” is still not satisfied. The reason is that according to Examiner, what are removed are only the contaminants and the possibly compromised second portion of the dielectric layer, but not all, of the second portion of the dielectric layer. Accordingly, without knowing whether all of the dielectric layer is removed or not, it cannot be 
The Examiner respectfully disagrees. The Examiner has never mentioned that only the part of the second portion of the dielectric layer that has been compromised will be etched off. Also, it is not even practical to do so as it will require unnecessary effort to selectively etch only the damaged part and add complexity to the process. Much more practical is to etch of the entirety of the second portion of the dielectric layer and replace it with a fresh dielectric material.		The Examiner would also like to remind that the prior art of Sato et al. was not used to modify the teachings of the primary reference due to Zang et al. It was presented more to show that the use of the second portion of the dielectric layer and its ultimate removal are known in the prior art even if the usage and removal might be for a different reason.  		


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/07/2021